NUMBER 13-07-00367-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


LETICIA ELIZALDE DE PINO,
DEBRA METZER AND KATHERINE METZER,                                         Appellants,

                                           v.

JEFFERSON-PILOT LIFE INSURANCE COMPANY,                                       Appellee.


 On appeal from the 103rd District Court of Cameron County, Texas.



                        MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Garza and Benavides
            Memorandum Opinion by Justice Benavides

      Appellants, Leticia De Pino, Debra Metzger Finch, and Katherine Metzger sued

appellee, Jefferson-Pilot Life Insurance Company (“Jefferson-Pilot”), alleging among other

things, breach of contract, negligence, and violations of former article 21.21-2 of the
insurance code.1 See Act of May 27, 1991, 72nd Leg., R.S., ch. 242, § 11.12, 1991 TEX .

GEN . LAW S 939, 1060, repealed by Act of May 20, 2003, 78th Leg., R.S., ch. 1274, § 26,

2003 TEX . SESS. LAW SERV. 3611, 4138 (Vernon) (current version at TEX . INS. CODE ANN .

§§ 542.001-.014 (Vernon Pamphlet 2008)). Jefferson-Pilot filed a motion for summary

judgment, which the trial court partially granted without stating its reasoning,2 thereby

dismissing appellants from the suit. On appeal, appellants assert four issues. We affirm.

                                I.    FACTUAL AND PROCEDURAL HISTORY

         In 1987, Sort-Rite International, Inc. (“Sort-Rite”) purchased a $1,500,000 “key

person” life insurance policy insuring the life of Shirley Metzger, who owned eighty-five

percent of Sort-Rite. The policy was issued by Jefferson-Pilot and contained a “split dollar

endorsement”3 between the employer, Sort-Rite and co-beneficiaries. Shirley Metzger

signed the endorsement which listed her as the co-owner of the policy, Sort-Rite as the

employer, and Debra Metzger Finch, Katherine Metzger, and Frances Merrick as co-

beneficiaries. Under the terms of the endorsement, the policy’s terms control in the event

of a conflict between the endorsement and the policy. Additionally, the endorsement


         1
           The original plaintiffs were De Pino, individually and as executrix of the estate of Shirley Metzger,
Debra Metzger Finch, and Katherine Metzger. After the partial granting of Jefferson-Pilot’s m otion for
sum m ary judgm ent and dism issing the claim s of De Pino individually, Debra Metzger and Katherine Metzger,
the trial court severed the partial sum m ary judgm ent for purposes of appeal. See Cherokee W ater Co. v.
Forderhouse, 641 S.W .2d 522, 525 (Tex. 1982). The causes of action relating to De Pino as executrix of the
estate of Shirley Metzger are not presently before this Court.

         2
          In a letter to the parties, the trial court expressly stated that it was granting partial sum m ary judgm ent
on the grounds of res judicata and on standing. However, this letter was not the trial court’s final judgm ent.
See Goff v. Tuchscherer, 627 S.W .2d 397, 398-98 (Tex. 1982) (“Letters to counsel are not the kind of
docum ents that constitute a judgm ent, decision or order from which an appeal m ay be taken.”); Stevens v.
State Farm Fire and Cas. Co., 929 S.W .2d 665, 669 (Tex. App.–Texarkana 1996, writ denied); but see Barron
v. Vanier, 190 S.W .3d 841, 846 (Tex. App.–Fort W orth 2006, no pet.) (op. on reh’g) (noting that in certain
circum stances, letters from judges m ay be final and appealable orders).

         3
             “Split dollar insurance” is defined as a “[t]ype of insurance in which the insurer divides the prem ium
dollar between life insurance protection and investm ent for the benefit of the insured.” B LAC K ’S L AW
D IC TIO N AR Y 806 (6th ed. 1991).

                                                          2
provided that upon Shirley Metzger’s death and while the endorsement was in effect, “[t]he

Employer shall receive the greater of (1) $1,000,000 or (2) the Net Premiums. The Co-

Beneficiary shall receive any remainder of the net death proceeds, except that if the net

death proceeds are less than the Net Premiums, the entire net death proceeds shall be

payable to the Employer.”

       In 1995, Shirley Metzger executed a “Change of Beneficiary” form purporting to

cancel the previous beneficiary designations under the policy and naming Leticia de Pino

as primary beneficiary, Debra Ann Metzger as contingent beneficiary, and Katherine Lee

Metzger as second contingent beneficiary. Typewritten in the signature box is, “Sort-Rite

International, Inc.” “Shirley Metzger, President.” Metzger’s purported signature appears

in the signature box as well. According to the appellants, Jefferson-Pilot endorsed and

stamped the change of beneficiary form and recorded it in its books.

       On March 23, 2001, Shirley Metzger died. Sort-Rite, third-party creditors, and other

claimants asserted rights to the policy proceeds. On August 15, 2001, Jefferson-Pilot filed

an interpleader action in the United States District Court for the Southern District of Texas,

Brownsville Division. Jefferson-Pilot was the plaintiff; it sued the claimants, including

appellants, Sort-Rite, and the third-party creditors and sought to interplead the policy

proceeds into the registry of the court. The District Court accepted the interpleader, and

the policy proceeds were deposited into the Court’s registry.

       On December 6, 2001, pursuant to Federal Rule of Civil Procedure 41, Jefferson-

Pilot successfully moved to dismiss itself from the case. See FED . R. CIV. P. 41(a)(1)(A)(ii).

All parties, including appellants, agreed to dismiss Jefferson-Pilot from the suit. See id.

According to appellants, subsequent to being dismissed, Jefferson-Pilot, asserted for the


                                              3
first time that the change of beneficiary form was ineffective. Sort-Rite adopted this

position in the ongoing interpleader litigation, and argued that the change of beneficiary

form required two signatures by Sort-Rite corporate personnel in order to change the

corporate beneficiary. Without two such signatures, Sort-Rite argued, that the change of

beneficiary form served only to change the beneficiaries on the personal side of the policy.

       On September 5, 2002, the federal district court granted summary judgment for

Sort-Rite in the interpleader action. The Court held:

       Because Shirley Metzger had no right to unilaterally change the rights of
       Sort-Rite under the policy, any change of beneficiary effected [sic] only the
       rights of the beneficiaries she had the right to designate: Katherine Metzger,
       Debra Metzger Finch, and Frances Merrick (the original beneficiaries), and
       the newly-named beneficiary (Leticia de Pino) to the portion that Shirley
       Metzger unilaterally controlled, $500,000. Therefore, this Court finds that
       Sort-Rite has maintained and continues to maintain its interest in the
       $1,000,000 “Employer” portion of the policy.

The Court further noted that “there is no evidence that Jefferson-Pilot viewed Sort-Rite’s

interest in the $1,000,000 portion as having been changed; in fact, there is evidence to the

contrary.” On December 19, 2002, the Court disbursed the interpleaded amounts with the

$1,000,000 “Employer” portion of the policy plus interest being paid to Sort-Rite and the

remainder to De Pino. In 2003, the United States Court of Appeals for the Fifth Circuit

affirmed the District Court. See Jefferson-Pilot Life Ins. Co. v. Sort-Rite Int’l, Inc., 78 F.

App’x 358, 359 (5th Cir. 2003).

       On March 11, 2004, De Pino, individually and as executrix of the estate of Shirley

Metzger, Debra Finch, and Katherine Metzger sued Jefferson-Pilot in state district court.

They sought damages for breach of contract, negligence, breach of the duty of good faith

and fair dealing, and insurance code violations. Without stating the grounds therefor, the

trial court rendered partial summary judgment for Jefferson-Pilot and against De Pino

                                              4
individually, Katherine Metzger, and Debra Finch. On appeal, the appellants assert four

issues, and Jefferson-Pilot argues, among other things, that the appellants failed to

address one of the grounds upon which summary judgment may have been granted.

                                   II.      APPLICABLE LAW

       To prevail on appeal when the trial court grants summary judgment without stating

its reasons, as the trial court did in the present case, the appellant must demonstrate that

summary judgment would be improper on all grounds presented in the motion. See

Star-Telegram, Inc. v. Doe, 915 S.W.2d 471, 473 (Tex. 1995); Johnson v. Hoechst

Celanese Corp., 127 S.W.3d 875, 878 (Tex. App.–Corpus Christi 2004, no pet.). “If the

appellant fails to negate each ground on which the judgment may have been granted, the

appellate court must uphold the summary judgment.” Haas v. George, 71 S.W.3d 904,

912 (Tex. App.–Texarkana 2002, no pet.); see de Laurentis v. United Servs. Auto. Ass'n,

162 S.W.3d 714, 726 (Tex. App.–Houston [14th Dist.] 2005, pet. denied) (citing Lewis v.

Adams, 979 S.W.2d 831, 833 (Tex. App.–Houston [14th Dist.] 1998, no pet.)).

                                         III.   STANDING

       The issue of standing was Jefferson-Pilot’s first ground in its motion for summary

judgment, and the trial court addressed standing in its letter to the parties as one of two

reasons for granting the motion for summary judgment. On appeal, Jefferson-Pilot argues

that the partial summary judgment should be upheld on the grounds of standing because

appellants failed to address standing in their brief to this Court. However, buried in their

limitations argument, appellants state:

       To the extent the Insurance Company claims Appellants [sic] lack standing
       to assert or determine their contract rights, they are incorrect. All appellants
       are either express third party beneficiaries or contingent third party


                                                 5
        beneficiaries.[4] The Insurance Company owes them express contractual
        duties and duties of care arising from this insurer/beneficiary relation. All
        appellants are personally aggrieved by the Insurance Company’s conduct.

Additionally, in their fourth issue, the appellants assert that “[n]one of [Jefferson-Pilot’s]

grounds of summary judgment below should have been granted. Appellants expressly

deny that summary judgment should have been granted and move the Court to remand.”

        Appellants cite Malooly Bros., Inc. v. Napier to support their assertion that their brief

sufficiently argued the standing issue. 461 S.W.2d 119, 121 (Tex. 1970). Malooly

provides that a general point of error stating that the trial court erred in granting summary

judgment is sufficient “to allow argument as to all the possible grounds upon which

summary judgment should have been denied.” Id.; see also Plexchem Int’l, Inc. v. Harris

County Appraisal Dist., 922 S.W.2d 930, 930-31 (Tex. 1996) (per curiam).

        Subsequent decisions by appellate courts have interpreted Malooly to allow “the

non-moving party to argue broadly on appeal under a general point of error”; however, it

does not “relieve[] an appellant of the burden to challenge the grounds for the summary

judgment and present at least some argument for his case on appeal.” Pena v. State Farm

Lloyds, 980 S.W.2d 949, 959 (Tex. App.–Corpus Christi 1998, no pet.) (citing Malooly, 461
S.W.2d at 121).5 By presenting the Malooly point, appellants sufficiently raised the general


        4
           According to a footnote in the federal district court’s order in the interpleader action, “Debra Ann
Metzger Finch and Katherine Lee Metzger [did] not contend that they [were] presently beneficiaries under the
Policy; instead their interest [was] through an agreem ent with de Pino to share in any proceeds which de Pino
m ay recover as a result of [the interpleader].”

        5
           See McCoy v. Rogers, 240 S.W .3d 267, 272 (Tex. App.–Houston [1st Dist.] 2007, pet. denied) ("The
challenging party m ust also, however, present those argum ents and supporting authority in order to m erit
reversal."); Cruikshank v. Consumer Direct Mortgage, Inc., 138 S.W .3d 497, 502-03 (Tex. App.–Houston [14th
Dist.] 2004, pet. denied) ("Although Cruikshank has m ade a general Malooly point of error, we hold this is only
sufficient to preserve a com plaint if the specific ground challenged on appeal is supported by argum ent.");
W illiams v. Bank One, Tex., N.A., 15 S.W .3d 110, 116 n.3 (Tex. App–W aco 1999, no pet.) (holding that
although appellant generally asserted error in granting the m otion for sum m ary judgm ent, appellant's failure
to challenge a specific issue results in that issue not being properly presented for review); Nat'l Union Fire Ins.

                                                        6
issue of the propriety of the trial court’s granting the partial summary judgment. See id.;

see also Sparkman v. Reliastar Life Ins. Co., No. 13-03-500-CV, 2008 Tex. App. LEXIS

3517, **18-19 (Tex. App.–Corpus Christi May 15, 2008, pet. filed) (mem. op.) (“[A]

sufficiently raised issue is not the end of an appellant’s burden—an appellant must not only

raise a proper issue, he or she must present arguments and supporting authority for the

court to reverse a summary judgment.”). However, appellants have failed to attack every

basis for summary judgment raised in the trial court. Nat'l Union Fire Ins. Co. of Pittsburgh,

Pa. v. John Zink Co., 972 S.W.2d 839, 845-46 (Tex. App.–Corpus Christi 1998, pet.

denied). For example, in National Union Fire Insurance Co., in addition to asserting a

Malooly point of error, appellant’s “arguments address[ed] the various elements” of the

appellee’s grounds for summary judgment. Id. at 846. Additionally, the Texas Supreme

Court has held that three pages of arguments and authorities is sufficient to challenge, on

appeal, a specific ground for summary judgment when the non-movant raises a Malooly

point but does not expressly assign error as to that specific ground. Plexchem Int’l, Inc.,
922 S.W.2d at 931.

        In the present case, though the appellants did raise a Malooly point, their four




Co. of Pittsburgh, Pa. v. John Zink Co., 972 S.W .2d 839, 845-46 (Tex. App.–Corpus Christi 1998, pet. denied)
(holding that where party on appeal attacks, under a general, Malooly point of error, each of the elem ents of
res judicata and collateral estoppel, two of the grounds upon which sum m ary judgm ent m ay have been
granted, the party has sufficiently assigned error as to those grounds); State ex rel. W hite v. Bradley, 956
S.W .2d 725, 734-35 (Tex. App.–Fort W orth 1997) ("By complaining that the trial court erred in granting [the
Appellee's] m otion for sum m ary judgm ent, the [Appellant] has com plied with [Texas Rule of Appellate
Procedure 38.1(e)] and is entitled to brief and argue all possible grounds upon which [the Appellee's] sum m ary
judgm ent m otion should have been denied.") rev'd on other grounds by 990 S.W .2d 245 (Tex. 1999); see also
Hernandez v. State and County Mut. Ins. Co., No. 13-06-634-CV, 2008 W L 2151537, at *1 (Tex. App.–Corpus
Christi May 22, 2008, no pet.) (m em . op.) (noting that m erely raising an issue does not satisfy the appellant’s
burden and that for the court to reverse a sum m ary judgm ent, the appellant m ust also present argum ent and
authorities); Engel v. Bunn-O-Matic Corp., No. 2-05-064-CV, 2006 Tex. App. LEXIS 1484, at *6 (Tex.
App.–Fort W orth, Feb. 23, 2006, pet. denied) (m em . op.).



                                                        7
sentences of commentary regarding standing buried in their specific challenge to Jefferson-

Pilot’s limitations defense are not sufficient to assign error on the ground of standing. In

the context of standing, the appellants present no authority for their assertions that they

are third-party beneficiaries nor that Jefferson-Pilot owed a duty to them as such. The

appellants cite one case which merely states that to have standing, one must be personally

aggrieved. See Nootsie, Ltd. v. Williamson County Appraisal Dist., 925 S.W.2d 659, 661

(Tex. 1996).6 While we do not believe that three pages of authorities and arguments are

necessarily required for every challenge raised under a Malooly point, see Plexchem Int’l,

Inc., 922 S.W.2d at 931, we hold that the bare assertion of standing in this case is

inadequate to attack the ground of standing upon which the trial court may have based its

partial grant of summary judgment. See Pena, 980 S.W.2d at 959; Nat’l Union Fire Ins.

Co., 972 S.W.2d at 845-46.

                                         IV.     CONCLUSION

        Because appellants failed to negate each ground upon which the summary

judgment may have been granted, we must affirm the summary judgment. See Haas, 71
S.W.3d at 912.


                                                         ________________________________
                                                         GINA M. BENAVIDES,
                                                         Justice


Memorandum Opinion delivered and
filed this the 2nd day of April, 2009.




        6
          A personal grievance is necessary but not sufficient to establish standing. See Nootsie, Ltd. v.
W illiamson County Appraisal Dist., 925 S.W .2d 659, 662 (Tex. 1996).

                                                    8